                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GABRIEL MCDANIELS,                              Case No. 18-cv-06273-MMC
                                  8                    Plaintiff,
                                                                                         ORDER STRIKING AMENDED
                                  9              v.                                      COMPLAINT
                                  10     THOMAS ROSCH,                                   Re: Dkt. No. 10
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 12, 2018, plaintiff Gabriel McDaniels filed a complaint, by which

                                  14   pleading plaintiff asserted a claim for “trespass(forgery)” against defendant Thomas

                                  15   Rosch. By order filed November 16, 2018 (“November 16 Order”), the Court adopted

                                  16   Magistrate Judge Sallie Kim’s recommendation, dismissed the complaint for lack of

                                  17   subject matter jurisdiction, and afforded plaintiff leave to amend to plead facts as to the

                                  18   nature of the conduct comprising the alleged wrong. (See Doc. No. 7 (Order); see also

                                  19   Doc. No. 4 (Report and Recommendation to Dismiss).) By the same order, plaintiff was

                                  20   advised that if he wished to file an amended complaint, such pleading had to be filed no

                                  21   later than December 7, 2018. Thereafter, by order filed December 13, 2018, the Court

                                  22   dismissed the above-titled action without prejudice, as no amended complaint had been

                                  23   filed by the deadline set forth in the November 16 Order.

                                  24          On January 10, 2019, more than a month after the deadline to file an amended

                                  25   complaint had passed, plaintiff filed a document titled “First Amended Claim,” whereby

                                  26   plaintiff explains his unfamiliarity with the law, and attaches a document titled “First

                                  27   Amended Claim Response,” in which plaintiff states “[t]he trespass that was committed

                                  28   against me from the wrongdoer was” and proceeds to quote, in full, 18 U.S.C. § 242 (see
                                  1    Doc. No. 10 at 3). The Court construes the above-referenced documents as plaintiff’s

                                  2    amended complaint.

                                  3           At the outset, as noted above, the above-titled action has been dismissed, and,

                                  4    consequently, there presently is no case in which the amended complaint can be filed.

                                  5           Moreover, the amended complaint continues to lack any factual allegations,

                                  6    providing no means by which a determination can be made as to whether plaintiff’s

                                  7    “trespass(forgery)” claim comes within the jurisdiction of the federal courts. See 28

                                  8    U.S.C. §§ 1331-1332.1

                                  9           Accordingly, the amended complaint is hereby STRICKEN, without prejudice to

                                  10   plaintiff’s refiling his claim in state court.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 31, 2019
                                                                                              MAXINE M. CHESNEY
                                  14                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        The Court also notes that, irrespective of the facts underlying plaintiff’s claim, the
                                       above-referenced statute cited by plaintiff, 18 U.S.C. § 242, is a criminal law and does
                                  28
                                       not provide for a private right of action.
                                                                                     2
